Exhibit 10.22
Resolution approved on December 30, 2008 by Michele A. Carlin, Corporate Vice
President, Rewards pursuant to delegation adopted by the Motorola Compensation
and Leadership Committee on December 15, 2008
     NOW THEREFORE, BE IT RESOLVED, that each outstanding Restricted Stock Unit
Award Agreement awarded under the Motorola Omnibus Incentive Plan of 2006, shall
be amended, effective December 31, 2008, to include the following provision at
the end thereof:
Notwithstanding any provision in this Award to the contrary, if the Grantee is a
“specified employee” (within the meaning of Treasury Regulation Section
1.409A-1(i) and using the identification methodology selected by Motorola from
time to time) on the date of the Grantee’s termination of employment, any
payment which would be considered “nonqualified deferred compensation” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), that the Grantee is entitled to receive upon termination of
employment and which otherwise would be paid or delivered during the six-month
period immediately following the date of the Grantee’s termination of employment
will instead be paid or delivered on the earlier of (i) the first day of the
seventh month following the date of the Grantee’s termination of employment, and
(ii) the Grantee’s death. Notwithstanding any provision in this Award that
requires the Company to pay or deliver payments with respect to Units upon
vesting (or no later than March 15th of the year following the year in which the
applicable Units vest), if the event that causes the applicable Units to vest is
not a permissible payment event as defined in Section 409A(a)(2) of the Code (or
if the event is a permissible payment event but requires the Grantee to provide
continued services for a certain period of time following such permissible
payment event), then the payment with respect to such Units will instead be paid
or delivered on the earlier of (i) the specified date of payment or delivery
originally provided for such Units, or (ii) the date of the Grantee’s
termination of employment (subject to any delay required by the first sentence
of this paragraph). For purposes of determining the time of payment or delivery
of any payment the Grantee is entitled to receive upon termination of
employment, the determination of whether the Grantee has experienced a
termination of employment will be determined by Motorola in a manner consistent
with the definition of “separation from service” under the default rules of
Section 409A of the Code.

